Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021has been entered. Claims 31-32 have been added.

Information Disclosure Statement
The information disclosure statement filed on 05/062021; 07/22/2021 and 07/30/2021 has been entered and considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5-7, and 10-32 are rejected under 35 U.S.C. 103 as being unpatentable over Scarcelli et al. (2018/0284010 A1) in view of Triener et al. (2011/0220775 A1).

Regarding claim 1, Scarcelli teaches of an imaging system (figs. 2 and 12), comprising:an objective lens (211/220); at least one image sensor a camera (227); and at least one tube lens (221/1222) disposed in an optical path between the objective lens (211/220)  and the at least one image sensor camera (227) [par. 0100 and 0128]; and the imaging system objective lens (211) has a numerical aperture (NA) of (0.0175), and the objective lens (220) in the detection path (along x-axis) has a NA of 0.1 [pars. 0105-106, 0128-130, 0134] that is implementing limitations such as, wherein said imaging system has a numerical aperture (NA) of less than 0.6 and a field-of- view (FOV) of greater than 1.0 mm2; and wherein the at least one tube lens (221/1222)  is configured to correct imaging performance such that images of the top/front interior surface is functionally equivalent to first interior surface of the flow cell and the bottom/back interior surface is functionally equivalent to second interior surface of the microfluidic device (212/1230) the flow cell have substantially the same optical resolution.
Scarcelli also discloses a flow cell a microfluidic device (212/1230) comprising a top/front interior surface is functionally equivalent to a first interior surface and a bottom/back interior surface is functionally equivalent to a second interior surface, as can be seen in depicted drawing (figs. 2 and 12) of the microfluidic device (212/1230), the microfluidic device is a sample support structure such as a flow cell.
Scarcelli fails to explicitly specify the exact structure of the flow cell that is microfluidic device as such as, wherein said first interior surface comprises a first set of nucleic acid molecules, proteins, or a combination thereof covalently coupled thereto, and said second interior surface comprises a second set of said nucleic acid molecules, said proteins, or said combination thereof covalently coupled thereto.
Triener from the same field of endeavor teaches of having a sample support structure [pars. 0129-132] (figs. 7 and 8) that is represented as a flow cell wherein first interior surface comprises a first set of biological components 312 (i.e. nucleic acid molecules, proteins, or a combination thereof covalently coupled thereto), and second interior surface comprises a second set of biological components 314 (i.e. nucleic acid molecules, proteins, or a combination thereof covalently coupled thereto) is known in the art.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Scarcelli flow cell that is microfluidic device in view of Triener teaching and suggestion that it is possible to image sample within a flow cell that is a microfluidic device formed from a variety of substrate materials and biological components disposed within the first and second interior surface(s) of the flow cell that is a microfluidic device accurately, since the propose modification of the prior art would not change the principle of operation of the prior art invention being modified.


As to claims 2-3 and 5-7, Scarcelli when modified by Triener, Scarcelli teaches of imaging system (figs. 2 and 12) configured to detect and acquire images such as bright-field image of microfluidic device 1230 having cells therein [pars. 0067, 0096, 0120, 0128-0130], either through the normal collection angle or through an oblique collection angle, comprising identical structure as claim by applicant’s claim 1, as performing the function of imaging system.
Scarcelli fail to explicitly specify the exact structure, and/or type of the specimen (i.e. flow cell) and/or the constructional changes in the imaging system of claim 1, such as, wherein the flow cell has a wall thickness of at least 700 µm and a fluid-filled gap between the first interior surface and the second interior surface of at least 50 µm (claim 2); the images of the first interior surface and the second interior surface are acquired without moving an optical compensator into an optical path between said objective lens and said at least one image sensor (claim 3); wherein the imaging system has a numerical aperture (NA) of greater than 0.3 (claim 5); wherein the imaging system has a field-of-view (FOV) of greater than 1.5 mm2 (claim 6); and wherein the optical resolution of images of the first interior surface and the second interior surface are diffraction-limited across the entire field-of-view (FOV) (claim 7).

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Scarcelli when modified by Triener in the manner set forth in applicant's claims 2-7, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CC1954). In this case, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
For the purposes of clarity, Applicant is reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 

As to claim 10, Scarcelli when modified by Triener, Scarcelli further teaches of the imaging system of claim 1, comprising a principle of aligning [pars. 0047, 0128 and 0134] that is a focusing mechanism configured to refocus the optical system between acquiring images of the first interior surface and the second interior surface.

As to claims 11-17, Scarcelli when modified by Triener, Scarcelli teaches of imaging system (figs. 2 and 12) configured to detect and acquire images such as bright-field image of microfluidic device 1230 having cells therein [pars. 0067, 0096, 0120, 0128-0130], either through the normal collection angle or through an oblique collection angle, and Scarcelli teaches of imaging system that is implementing a variety of setup for  (i.e. the point-by-point scanning mode)[pars. 0019-21, 0099 and  0109], comprising identical structure as claim by applicant’s claim 1, as performing the function of imaging system.
Scarcelli fail to explicitly specify the exact structure of material, article and/or type of the specimen (i.e. flow cell) and material or article that the imaging system is working upon or being image, as being such as, wherein the imaging system is configured to image two or more fields-of-view on at least one of the first interior surface or the second interior surface (claim 11); wherein the first interior surface and second interior 2 (claim 12); wherein an image of the first interior surface or second interior surface acquired using the imaging system shows a contrast to noise ratio (CNR) of at least 5 when the nucleic acid colonies are labeled with cyanine dye 3 (Cy3), the imaging system comprises a dichroic mirror and bandpass filter set optimized for Cy3 emission, and the image is acquired under non-signal saturating conditions while the top/front interior surface first interior surface  or bottom/back interior surface second interior surface surface are immersed in 25 mM ACES, pH 7.4 buffer (claim 13); wherein said imaging system comprises 1, 2, 3, or 4 imaging channels configured to detect nucleic acid colonies disposed on at least one of said top/front interior surface first interior surface  or bottom/back interior surface second interior surface that has been labeled with 1, 2, 3, or 4 distinct detectable labels (claim 14); wherein the imaging system is used to monitor a sequencing- by-avidity, sequencing-by-nucleotide base-pairing, sequencing-by-nucleotide binding, or sequencing-by-nucleotide incorporation reaction on at least one of the first interior surface and the second interior surface and detect a bound or incorporated nucleotide base (claim 15); wherein the imaging system is used to perform nucleic acid sequencing (claim 16); and wherein the imaging system is used to determine a genotype of a sample, wherein determining the genotype of the sample comprises preparing a nucleic acid molecule extracted from the sample for sequencing, and then sequencing the nucleic acid molecule (claim 17).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Scarcelli when modified by Triener in view of Scarcelli teachings of utilizing the imaging system to capture accurately image of material, article, specimen and does not limit the type of the material, article, specimen (i.e. flow cell) to being image and/or detected.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Scarcelli when modified by Triener as desired appropriate in view of Scarcelli teachings of utilizing the imaging system to capture accurately image of material, article, specimen and does not limit the type of the material, article, specimen (i.e. flow cell) to being image and/or detected, since it has been held that the functional recitations in the claims (e.g. “configured to” or “adapted to”) that does not limit a claim limitation to a particular structure does not limit the scope of the claim. It has been held that the recitation that an element is “adapted to”, “configured to”,  “designed to”, or “operable to” perform a function is not a positive limitation but only requires the ability to so perform and does not constitute a limitation in any patentable sense. In re Hutchinson, 69 USPQ 139. 
For the purposes of clarity, it has been held that claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). (MPEP 2115)

As to claim 18, Scarcelli when modified by Triener, Scarcelli also discloses an image acquisition apparatus includes one or more cameras with an array of pixels in the form of a CCD camera [pars. 0111 and 0118] include(s) wherein the at least one image sensor comprises pixels having a pixel dimension chosen such that a spatial sampling frequency for the imaging system is at least twice an optical resolution of the imaging system.
As to claims 19 and 20, Scarcelli when modified by Triener, Scarcelli also discloses an imaging system (figs. 2 and 12) configured to image a first interior surface and a second interior surface of a flow cell, the imaging system comprising: a) an objective lens (211/220); b) at least one image sensor a camera (227) [par. 0100 and 0128]; and c) at least one tube lens (221/1222) disposed in an optical path between the  (211/220) and the at least one image sensor camera (227), that is use in an imaging system that is implementing limitations such as, wherein a combination of the objective lens (211/220) and the at least one tube lens (221/1222) is configured to optimize a modulation transfer function in the spatial frequency range from (i.e. 700 cycles per mm to 1100 cycles per mm) in the sample plane (claim 19); and wherein the at least one tube lens (221/1222) is designed to correct modulation transfer function (MTF) at one or more specified spatial frequencies, defocus, spherical aberration, chromatic aberration, coma, astigmatism, field curvature, image distortion, image contrast-to-noise ratio (CNR), or any combination thereof, for a combination of the objective lens (211/220) and the at least one tube lens (221/1222) (claim 20).
As to claims 21-30, Scarcelli when modified by Triener, Scarcelli teaches of imaging system (figs. 2 and 12) structure that is implementing limitations such as, wherein said first interior surface top/front interior surface and said second interior surface bottom/back interior surface comprise nucleic acid molecules, proteins, or a combination thereof immobilized thereto [pars. 0157 and 0173](claim 21); wherein said first interior surface top/front interior surface of said flow cell is disposed in said optical path between said objective lens and said second interior surface bottom/back interior surface of said flow cell as can be seen In drawing (figs. 2 and 12)(claim 22); further comprising a liquid between said first interior surface top/front interior surface and said second interior surface bottom/back interior surface [pars. 0024 and 0106] (claim 23); wherein said flow cell microfluidic device (212/1230) is a capillary flow cell (claim 24); further comprising a liquid between said first interior surface and said second interior surface [pars. 0024 and 0106] (claim 25); wherein at least one optical element (211/220) and the at least one image sensor (227) [par. 0100 and 0128] (claim 26); wherein the at least one optical element comprises the at least one tube lens (221/1222) (claim 27); wherein said first interior surface top/front interior surface and said second interior surface bottom/back interior surface [pars. 0024 and 0106] comprise nucleic acid molecules, proteins, or a combination thereof immobilized thereto [pars. 0157 and 0173] (claim 28);
wherein said first interior surface of said flow cell microfluidic device (212/1230) is disposed in said optical path between said objective lens and said second interior surface of said flow cell (claim 29); and further comprising a liquid between said first interior surface top/front interior surface and said second interior surface bottom/back interior surface [pars. 0024 and 0106] (claim 30).
As to claims 31-32, Scarcelli when modified by Triener, as applied to claim 1, Triener teaches of imaging system (Triener, [pars. 0079, 0089](figs. 1-9) comprising an optical substrate 317 that is represented as a flow cell that is implementing limitations such as, further comprising a first linker coupled to said first set of said nucleic acid molecules, said proteins, or said combination thereof, wherein said first linker is covalently coupled to said first interior surface (claim 31); and wherein said first linker comprises polyethylene glycol (PEG) (claim 32).

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Scarcelli et al. (2018/0284010 A1) in view of Triener et al. (2011/0220775 A1), and further in view of Lundquist et al. (2019/0374944 A1)

As to claims 8-9, Scarcelli when modified by Triener, as applied to claim 1, Scarcelli teaches of imaging system (figs. 2 and 12) comprising at least one tube lens (221/1222) disposed in an optical path between the objective lens (211/220) and the at least one image sensor camera (227), as applied to claim 1.
Scarcelli fail to explicitly specify the exact structure, shape and/or type of the tube lens and the number of the tube lenses within the system, such as, wherein the at least one tube lens comprises, in order, an asymmetric convex-convex lens, a convex-plano lens, an asymmetric concave-concave lens, and an asymmetric convex-concave lens (claim 8); and wherein the imaging system comprises two or more tube lenses which are designed to provide optimal imaging performance for the first interior surface and the second interior surface at two or more fluorescence wavelengths (claim 9).
Lundquist from the same field of endeavor teaches of using plurality of tubes lens(es), wherein the tube lens(es)  comprises  convex-concave lens shape in order to accurately receive and transmit or reflect the image light beams from the objective lens (Lundquist, claim 86).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Scarcelli when modified by Triener imaging system as desired appropriate in view of Lundquist teachings of utilizing plurality tube lens(es) in order to accurately receive and transmit or reflect the image light beams from the objective lens, as per the teachings of Lundquist, (Lundquist, claim 86).


In the alternative, claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Scarcelli et al. (2018/0284010 A1) in view of Triener et al. (2011/0220775 A1), and further in view of Greene (2008/0274904 A1).

As to claims 31-32, Scarcelli when modified by Triener, as applied to claim 1, Triener teaches of imaging system (Triener, [pars. 0079, 0089](figs. 1-9) comprising an optical substrate 317 that is represented as a flow cell, and having a sample support structure [pars. 0129-132] (figs. 7 and 8) that is represented as a flow cell wherein first interior surface comprises a first set of biological components 312 (i.e. nucleic acid molecules, proteins, or a combination thereof covalently coupled thereto), and second interior surface comprises a second set of biological components 314 (i.e. nucleic acid molecules, proteins, or a combination thereof covalently coupled thereto) is known in the art.
Scarcelli when modified by Triener fail to explicitly specify the image system further comprising a first linker coupled to said first set of said nucleic acid molecules, said proteins, or said combination thereof, wherein said first linker is covalently coupled to said first interior surface (claim 31); and wherein said first linker comprises polyethylene glycol (PEG) (claim 32).
Greene from the field of endeavor teaches [pars. 0006-13) that using linker such as, a first linker coupled to said first set of said nucleic acid molecules, said proteins, or said combination thereof, wherein said first linker is covalently coupled to said first interior surface (claim 31); and wherein said first linker comprises polyethylene glycol 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Scarcelli when modified by Triener in the manner set forth in applicant's claims 31-32 in view of the teachings of Greene in order to allow analysis of individual nucleic acid molecules accurately.

Response to Arguments
Applicant’s arguments/remarks, filed on 07/09/2021, with respect to the rejection(s) of claim(s) have been considered but are moot because the arguments do not apply to the new ground(s) of rejection(s) and/or any of the references being used in the current rejection.



Additional Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references listed in the attached form PTO-892 teach of other prior art imaging system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886